Citation Nr: 1641153	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-17 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to a rating in excess of 10 percent from November 1, 2006; in excess of 20 percent from August 10, 2007; and in excess of 40 percent from February 26, 2016, for degenerative disc disease of the lumbar spine with lumbar and thoracolumbar scoliosis.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine from November 1, 2006.

4.  Entitlement to an effective date prior to May 10, 2012, for ratings of 20 percent and 10 percent, respectively, for radiculopathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Board remanded this matter for further evidentiary development.

The Board notes that it has re-characterized the issues since the Board's last remand in a manner more advantageous to the Veteran.

The issue of entitlement to a rating in excess of 10 percent for a cervical spine disability is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is against a finding that the Veteran suffers from a diagnosable skin condition that had its onset in service or is otherwise related to active duty.

2.  Resolving all doubt in the Veteran's favor, the Board has determined the Veteran suffered from forward flexion of the thoracolumbar spine of 30 degrees or less for the entire period of appeal. 

3.  The competent and probative evidence is against a finding that the Veteran suffers from unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  

4.  Resolving all doubt in the Veteran's favor, the Board has determined that the criteria for radiculopathy of the right and left lower extremities were met as of November 1, 2006.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a skin condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  For the entire appeal period, the criteria for a rating of 40 percent for degenerative disc disease of the lumbar spine with lumbar and thoracolumbar scoliosis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5237, 5003-5242 (2015).

3.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with lumbar and thoracolumbar scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5237, 5003-5242 (2015).

4.  The criteria are met for an effective date of November 1, 2006, for the awards of 20 percent and 10 percent, respectively for radiculopathy of the right and left lower extremities.  38 U.S.C.A. §§ 5107, 5110 (West 2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he is entitled to service connection for a skin condition.  For the following reasons, the Board finds service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

Service treatment records show the Veteran suffered from tinea versicolor on his cheek, neck, and back in 1983; he was diagnosed with a rash on his neck from in-grown hairs in 1989, and he received cream to treat his contact dermatitis in 1990.

In August 2006, the Veteran applied for service connection for a skin disability.

In September 2006, the Veteran underwent an examination for an evaluation of skin conditions.  The Veteran explained that for the past 10 years he had suffered from peeling or shedding of his skin; he experienced approximately six episodes of irritation a year yet had not taken any medication to combat the problem that year.  Upon examination, the medical provider determined the Veteran's skin was healthy in appearance, texture, and pigmentation.  There was no evidence of desquamation or exfoliation of the skin, and no evidence of acne, chloracne or hyperhidrosis.  The examiner determined the Veteran suffered from intermittent dermatitis which had resolved without complications or disfigurement.

In September 2007, the Veteran appealed the RO's denial of his claim in a Notice of Disagreement, explaining that he worked as an aircraft mechanic in the Air Force for 22 years and, as such, was frequently exposed to hydraulic fluids, aircraft grease, and jet engine oil.  Such fluids caused his skin condition to flare up frequently, causing skin peeling, redness, irritation, and pain.  This was the last time he submitted any correspondence regarding this claim.

In January 2012, the Veteran informed his medical provider he did not experience any persistent skin rashes.

In September 2015, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran did not suffer from a diagnosable skin condition.  The Veteran informed the examiner that he suffered from intermittent dry skin on his hands.  He estimated that approximately six times a week he experienced dry/cracking/flaking skin on his hands for about one week.  To combat this condition, the Veteran utilized over-the-counter lotions.

The examiner opined there was no evidence of current dermatitis, as there was no exfoliation, desquamation, or erythema of the skin.  The Veteran explained that he suffered from occasional cracking and peeling on his hands but not at the moment of the examination.  The examiner reviewed the Veteran's medical evidence and determined that the Veteran had not been seen on a regular basis or received medications for his skin complaints.

The examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the Veteran's active duty service, as a thorough and complete review of the Veteran's medical records, service treatment records, and the Veteran's description of the problems did not demonstrate ongoing chronicity of an existing disability.  To put it another way, the examiner believed the Veteran was not currently suffering from a diagnosable skin condition.  The examiner acknowledged the few skin complaints the Veteran suffered from in more than 20 years of service, but believed they were isolated incidents that did not demonstrate ongoing chronicity of a disability.

The Board finds service connection for a skin condition is not warranted, as the Veteran has not demonstrated a causal relationship between the claimed in-service skin conditions and a current condition.  To arrive at this finding, the Board finds the November 2006 and September 2015 medical opinions highly probative.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds the November 2006 and September 2015 medical examiners' conclusions highly probative.  First, it is clear the examiners fully reviewed the Veteran's medical history and record.  Second, the examiners provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  The September 2015 examiner specifically addressed the Veteran's in-service skin conditions, to explain that they were isolated incidents that resolved with treatment that were not indicative of an on-going and current disability.  The November 2006 examiner stated that the Veteran's in-service skin conditions had all resolved with treatment, and the Veteran was not currently suffering from any diagnosable skin condition.  Lastly, neither examiner used speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  Thus, the Board finds the examiner conclusions as to whether or not the Veteran suffers from a present skin condition related to service highly probative.

The Board finds the Veteran competent to speak to the symptoms of a skin condition that he experienced.  Nonetheless, he is not competent to provide medical conclusions to complex medical questions, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a skin condition, he is not competent to comment on a diagnosis or the related etiology.  The competent evidence outweighs the lay reports regarding etiology.

Next, the Board finds the absence of treatment for or complaints of a skin condition in the Veteran's post-service medical records probative.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and a current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment can be evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  In this case, without evidence of a current diagnosis, the absence of the condition existing in the medical records throughout the period of appeal is particularly probative.

For the reasons and bases discussed above, the competent and probative evidence weighs against the conclusion that the Veteran suffers from a current skin condition related to his time in active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.


Increased Ratings

The Veteran contends that he is entitled to higher ratings for his degenerative disc disease of the lumbar spine with lumbar and thoracolumbar scoliosis.

VA's Duties to Notify and Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA examinations and medical treatment records throughout the period of appeal.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.

Lumbar Spine Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's lumbar spine disability has not significantly changed, and a uniform evaluation is warranted.

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242 for degenerative arthritis.  That Diagnostic Code directs VA to rate the disability on the basis of limitation of motion.

Under the General Rating Formula governing limitation of motion of the spine, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.

Under the formula, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Additionally, associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

Alternatively, Diagnostic Code 5243 provides evaluations for intervertebral disc syndrome (IVDS) based on the frequency of incapacitating episodes.  A 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is available for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is available with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is available with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

A review of the facts reveals the following:

In August 2006, the Veteran applied for service connection for a back disability (a bulging disc and scoliosis).

In September 2007, he appealed his rating decision for a degenerative back condition, explaining that his doctors informed him his back condition would only worsen with time.  He enclosed MRIs and medical records to confirm his condition.

In May 2012, the Veteran underwent an examination for his thoracolumbar spine.  The Veteran explained he was experiencing progressive worsening of pain, and intermittent tingling in his posterior right leg.  Standing and sleeping on his stomach aggravated his symptoms.  To sleep, he was forced to utilize a foam pillow between his knees.  The Veteran experienced flare-ups if he washed his car, yard, or attempted to complete housework.

The Veteran's forward flexion ended at 80 degrees; extension ended at 25 degrees; right lateral flexion ended at 30 degrees; left and right lateral flexion measured 30 degrees or greater; left and right lateral rotation measured 30 degrees or greater.  After repetitive use testing, the Veteran's forward flexion measured 80 degrees; extension ended at 25 degrees; right and left lateral flexion measured 30 degrees or greater; right and left lateral rotation measured 30 degrees or greater.

The Veteran suffered functional loss, impairment, and/or additional limitation of range of motion after repetitive use due to less movement than normal, weakened movement, and incoordination.

The Veteran experienced guarding or muscle spasms of the thoracolumbar spine which resulted in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran scored positively on right and left straight leg raises, indicating radiculopathy, often due to disc herniation.

The Veteran suffered from IVDS of the thoracolumbar spine and had suffered incapacitating episodes over the past 12 months, lasting less than one week in total duration.

The Veteran regularly utilized braces and occasionally utilized canes.

In February 2016, the Veteran underwent an additional C&P examination in which he was diagnosed with degenerative arthritis of the spine; sacroiliac weakness; and spondylolisthesis.  The Veteran explained he had suffered from constant back and radicular pain which manifested itself as throbbing, aching, and constant pain in his back.

The Veteran reported experiencing flare-ups of the thoracolumbar spine approximately three times a week, with each flare-up lasting about an hour to all day long.  He also reported functional loss due to his spine, as in 2015, he was finally forced to change to a sedentary office job due to an inability to stand for prolonged periods of time due to pain.  Moreover, he was forced to stop playing basketball and running.

The Veteran's forward flexion measured 0 to 20 degrees; his extension measured 0 to 20 degrees; his right and left lateral flexion measured 0 to 30 degrees; and his right and left lateral rotation measured 0 to 30 degrees.  The Veteran's abnormal range of motion contributed to a functional loss, as it impaired his gait and standing.  The Veteran exhibited pain in forward flexion, extension, right lateral flexion, left lateral flexion, and right and left lateral rotation.  The examiner found no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.

After repetitive use testing with at least three repetitions, the Veteran's forward flexion measured 0 to 10 degrees; extension measured 0 to 20 degrees; right and left lateral flexion measured 0 to 20 degrees; right lateral rotation measured 0 to 30 degrees, and left lateral rotation measured 0 to 20 degrees.  With repeated use over a period of time, pain significantly limited the Veteran's functional abilities.  

The examiner determined the examination was consistent with the Veteran's descriptions of flare-ups, and that pain significantly limited his functional ability during flare-ups.  During a flare-up, the Veteran's forward flexion measured 0 to 10 degrees; extension measured 0 to 20 degrees; right and left lateral flexion measured 0 to 20 degrees; right lateral rotation measured 0 to 30 degrees, and left lateral rotation measured 0 to 20 degrees. 

The Veteran did not suffer from guarding, muscle spasms, or localized tenderness, but the examiner determined the Veteran suffered from disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran did not suffer from ankylosis of the spine and while he had suffered from IVDS, he had not suffered from any episodes of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician.

The Veteran regularly utilized braces and canes for support and mobility.

A careful review of the Veteran's VA medical records throughout the period on appeal reveal that the Veteran consistently and frequently sought care for back pain.  There are no specific notes concerning the Veteran's range of motion measurements aside from the specific range of motion findings articulated in the two C&P examinations.
 
Applying the law to the facts of the case, and viewing the facts in the light most favorable to the Veteran, the Board finds the Veteran's 40 percent rating should be extended prior to the currently assigned effective date of February 26, 2016.  A review of the medical evidence and lay statements prior to that date reveals that the Veteran consistently complained of severe back pain with functional impairment.  In any event, the evidence does not demonstrate distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  To make a specific finding that the Veteran's range of motion warranted a 40 percent rating beginning on the day of the exam would ignore the fact that most medical conditions do not worsen the day it is diagnosed by an examiner.  Rather, it is far more likely that the decrease in range of motion originated sometime earlier, but the evidence does not demonstrate a distinct time period for its origination.  See 38 C.F.R. § 4.2 (it is recognized that features of disability which remain unchanged may be overlooked and not accurately appreciated or described, which requires the rater to interpret reports in light of the whole recorded history and reconciling the various reports into a consistent disability picture).

Moreover, the Board notes that the Veteran first applied for compensation in 2006 and was not offered official C&P examinations until 2012 and 2016.  Due to the paucity of evidence-a situation caused entirely by the VA-it is difficult to ascertain if the Veteran's C&P examination more accurately reflected his condition in 2012 or 2016.  Accordingly, giving the benefit of the doubt to the Veteran, the Board finds it more likely that the 2016 C&P examination most accurately reflected the extent of the Veteran's disability throughout the period on appeal.

The Board finds the Veteran is not entitled to a rating of 50 percent because at no point throughout the period of appeal has the Veteran alleged-or any evidence in the file demonstrated-that he suffered from unfavorable ankylosis of the entire thoracolumbar spine.  In fact, in the February 2016 C&P examination, the examiner specifically found that the Veteran did not suffer from ankylosis.  Similarly, a 100 percent rating is not warranted, as the Veteran did not suffer from unfavorable ankylosis of the entire spine.

Lastly, the Board notes the Veteran would not receive a higher rating under Diagnostic Code 5243.  At the May 2012 examination, the Veteran stated that while he suffered from IVDS, throughout a 12-month period, he was incapacitated for only one week.  At the February 2016 examination, the Veteran explained that he was not incapacitated for any time in the past 12-month period.  Accordingly, the highest rating the Veteran could receive under Diagnostic Code 5243 would be a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two in the past twelve months.  Accordingly, the Veteran's 40 percent rating under the General Rating Formula for spinal disorder is more favorable to the Veteran.

For the foregoing reasons, the Board finds that an evaluation in excess of 40 percent for lumbar spine disability is not warranted, and that a rating of 40 percent is warranted for the entire period on appeal.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar spine disability.  The evidence shows symptoms such as decreased range of motion, pain, and weakness, as well as functional loss, which are all contemplated by the rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 40 percent rating under DC 5242 for the spine contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's disability for the entire period of appeal.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Earlier Effective Date

The Veteran contends that he is entitled to earlier effective dates for the award ratings of 20 percent and 10 percent, respectively, for radiculopathy of the right and left lower extremities.

Except as otherwise provided, the effective date of an evaluation and award of pension or compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110 (a) and (b)(2), and 38 C.F.R. § 3.400 (o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof".  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o) (1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earlier date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b) (2).  See 38 C.F.R. § 3.400 (o) (2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Applying the law to the facts of the case, the Board finds that the Veteran is entitled to his ratings for radiculopathy as of November 1, 2006 (the day the Veteran exited service), the day the Veteran was legally entitled to compensation and two months after receipt of his application for compensation.

The Veteran applied for compensation for a lower back disability (to include a bulging disc) in September 2006; radiculopathy of the lower extremities is generally included as part and parcel of lower back disability claims, especially those claims for compensation including bulging discs, as bulging discs are known to cause radiculopathy.  The Board notes that when the RO finally offered the Veteran a C&P examination for his back disability in May 2012, the examiner determined the Veteran suffered from radiculopathy.  The RO granted ratings for radiculopathy as of the date of the examination, despite the date of receipt of the Veteran's original application.

Thus, the Veteran is entitled to ratings of 20 percent for right lower extremity radiculopathy and 10 percent for left lower extremity radiculopathy from the day he became eligible for compensation, November 1, 2006.


ORDER

Service connection for a skin condition is denied.

For the entire appeal period, a rating of 40 percent, but no higher, for a thoracolumbar spine condition under DC 5242 is granted.

An effective date of November 1, 2006, but no earlier, for the award of 20 percent and 10 percent ratings, respectively of radiculopathy of the right and left lower extremities is granted.


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent for a cervical spine condition.  For the following reasons, the Board finds a remand is warranted.

In May 2012, the Veteran underwent a C&P examination for his cervical spine.  The examiner, however, failed to assess the Veteran's range of motion measurements with both active and passive motion, as well as in weight-bearing and nonweight-bearing situations.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that additional requirements for range of motion measurements on active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to assess the nature and severity of the Veteran's cervical spine disability.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


